Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion
filed September 12, 2013.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-13-00764-CR



                  IN RE CHRISTOPHER DUPUY, Applicant


                          ORIGINAL PROCEEDING
                        WRIT OF HABEAS CORPUS
                              405TH District Court
                            Galveston County, Texas
                       Trial Court Cause No. 13-CR-1365

                         MEMORANDUM OPINION

      On September 3, 2013, Christopher Dupuy filed a petition for writ of habeas
corpus in this Court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App. P.
52.

      We are unable to consider applicant’s petition for writ of habeas corpus in
this criminal case because our habeas jurisdiction extends solely to situations in
which a relator’s restraint of liberty arises from a violation of an order, judgment,
or decree of a court or judge in a civil case. See Tex. Gov’t Code Ann. §
22.221(d). Therefore, we dismiss applicant’s petition for lack of jurisdiction.



                                                   PER CURIAM


Panel Consists of Justices Frost, Boyce, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2